HOLMES, Circuit Judge.
The appellant was convicted upon an indictment that charged a violation of Title 18, Section 254, of the United States Code Annotated. Omitting formal parts, it alleges the commission of an assault upon an Inspector of the Bureau of Customs of the United States Treasury while engaged in, and on account of, the performance of his official duties.
There was no demurrer to the indictment, no motion to quash, and no motion for bill *414of particulars, in the trial court. In his brief in this court the attorney for appellant raises only one point, which deals with the sufficiency of the court’s charge to the jury. On oral argument, however, the sufficiency of the indictment was questioned, and we have examined the record on both points.
We find no defect in the indictment. It alleged the offense in the language of the statute, which is sufficient, where, as in this case, the words of the statute contain all the essential elements of the offense. United States v. Carll, 105 U.S. 611, 26 L.Ed. 1135. It was not necessary for the indictment to contain a definition of the word assault, which has a fixed and determined meaning in law. Norris v. United States, 5 Cir., 152 F.2d 808. The defendant was fully informed of the nature and cause of the accusation against him, and even if the indictment were defective in matter of form, it would be of no avail on appeal. 28 U.S.C.A. § 391.
As to the charge, not only was there no objection to it, but at its close the attorney for the appellant, upon being asked by the court if he had any questions, said: “No, sir, Your Honor. We think the charge is proper.” Nevertheless, we have examined the charge and find no prejudicial error in it. The law governing the issues was fully and fairly presented to the jury by the court.
The record contains substantial evidence to warrant a finding of the following facts: Appellant, an attorney 38 years of age, on June 8, 1945, crossed the international boundary between the United States and Mexico, entering the United States from Mexico at the Thayer Station in Hidalgo County, Texas. Charles P. Wortham was the Inspector in the Customs Bureau of the Treasury Department of the United States on duty at this station at this time; he was in uniform; and appellant well knew him to be such inspector on duty, and assaulted him while engaged in, and on account of, the performance of his official duties. When Garza arrived at the Thayer Station, he was openly carrying a bottle of Mexican liquor, known as habanero. The inspector informed the appellant that he had recently brought in a bottle on May 22, 1945, and could not bring in another one without paying the duty and the Internal Revenue tax thereon; whereupon, appellant struck the inspector, causing a cut under his eye.
The evidence was amply sufficient to support the conviction, and we find no reversible error in the record. The judgment appealed from is affirmed.